Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	 Any objection or rejection of record in the previous Office Action, mailed on 10/27/2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments. 
Currently, claims 4-5, 8, 15-23, 25-36 and 38-39 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
3. 	Status of the claims
Claims 4, 15-23 and 25 are under the examination. A signaling polynucleotide presented by SEQ ID No: 57 is the elected species.
Claims 6-7, 9-14, 24, and 37 are cancelled.
Claims 5, 8, 26-36 and 38-39 are withdrawn due to non-elected invention.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
5.	Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.


IMPROPER MARKUSH REJECTION
6.	Claims 4, 15-23 and 25 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
            Claim 4 recites a number of different SEQ ID NOs. The Markush grouping of “the aptamer derived signaling polynucleotides comprise a core nucleic acid sequence selected from the group consisting of a number of sequences (e.g. SEQ ID NO: 57, SEQ ID NO: 6 and SEQ ID NO: 110).” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common 
	The members of the Markush grouping are nucleic acid sequences (i.e. the SEQ ID NOs listed in claim 4) recited in the alternative.  These do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class. They also do not share functional similarity. For example, SEQ ID NO: 57 is aptamer polynucleotides that have specificity and affinity to a target peanut allergen molecule, whereas the aptamer polynucleotides of SEQ ID NO: 6 and SEQ ID NO: 110 are to detect target cashew allergen and milk allergen, respectively (para 56 and Table 1 of the specification). Peanut allergen, cashew allergen and milk allergen are different antigens and they are not interchangeable. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the sequence would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.              To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of 
Response to Argument
7.	The response traverses the rejection on pages 9-10 of the remarks mailed 01/25/2021. Claims 13 and 14 were rejected under Improper Markush in the office action mailed 10/27/2020. 
With regard to claims 13 and 14, the response indicated cancelling the claim 14, and the response asserts that the applicant does not agree with the rejection for claim 13 as “ the nucleic acid sequences recited by claims 13 and 14 do not have a single structural similarity because they do not share any substantial common structure …. and … also do not share functional similarity”. The response also asserts that “it is incorrect to focus solely on the sequence difference without consideration of other structural similarities”. The response asserts that the nucleic acid sequences recited in the claims share multiple common structural similarities based on the cited reasons. The response asserts that the claims as a whole in the context of the claimed invention, share a single common use (i.e., functional similarity) in that all are aptamers that function, alone or in combination, as Signal Polynucleotides (SPNs).
This response has been thoroughly reviewed but not found persuasive. The SEQ ID NOs recited in the claims 13-14 (or amended claim 4) are associated with food allergens (e.g. cashew, peanut). A particular nucleic acid sequence is specific for a particular allergen. For example, SEQ ID NOs: 6 and 44 are associated with cashew, SEQ ID NOs: 57 and 84 are associated with peanut, and SEQ ID NOs 98 and 132 are 
Claim Rejections - 35 USC § 103 (New Ground necessitated by amendment)
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.	Claims 4, 15-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Khattak (Khattak and Sever, Pub. No.: US 2014/0336083 A1, publication date of November 13, 2014), in view of Minteer (Minteer and Svoboda, Pub. No.: US 2014/0116158A1, publication date of on May 01, 2014), Murata (Pub. No.: US 2016/0298117 A1, filed on June 26, 2014), and Mok (Mok and Li, Sensors; 2008; 8: 7050-7084 from IDS).
With regard to claim 4, Khattak teaches methods of identifying the presence, absence and/or quantity of proteins, nucleic acids and /or other molecules of interests using a system (e.g. detecting pathogens, contamination) (para 0002-0005). Khattak teaches that the system includes a reader component, a cartridge component (e.g. for multiplexing) and a mobile computing device (para 0006, para 0035-0038, para 0137-0142). 
With regard to claim 4 method step (a), Khattak teaches obtaining test samples which is suspected to contain the target molecules. For example, collection of raw cellular material via swab, blood collection and urine collection to identify nucleic acids, proteins and /or other molecules of interest (para 0005, para 0037) and using input reservoir for blood sample, urine sample and nasal sample (para 0075-0076). 
With regard to claim 4 method step (b), Khattak teaches placing the test sample in a sample analysis cartridge (para 0038, para 0041). Khattak further teaches that the cartridge comprises an input for receiving the test sample, a microfluidic components (e.g. reservoirs, area for an absorbent pad and microfluidic channel) and a base with a 
Furthermore, Khattak teaches using nucleic acids with sequence specificity in performing sandwich complex including multiplexing assays (para 0077-0079, para 0137-0142). Khattak teaches that a capture nucleic probe or detector nucleic probe (e.g. DNA nucleic acid probe) fixed to the surface of the micro-bead (e.g. magnetic bead). The capture nucleic acid probe can hybridize to a portion of the target (e.g. a single stranded nucleic acid target) and still available for hybridization for the detector nucleic acid probe that possess the detector complex (para 0079, Figure 12). Khattak teaches using nucleic acid with sequence specificity in the method (para 0078). Khattak 
Thus, Khattak the method of placing the test sample into a sample analysis cartridge, wherein the cartridge comprises an input tunnel configured for receiving the test sample, a plurality of reservoirs which separately store a substrate, and a plurality of magnetic microbeads, each magnetic microbead having surface bound nucleic acid probe (e.g. nucleic acid aptamer) which bind the target analyte (e.g. detecting pathogens, contamination) with high specificity and affinity, and an analysis channel.
With regard to claim 4 method step (c), Khattak teaches mixing the test sample with the reagents including the magnetic particles and substrate (e.g. magnetic microbeads, a capture nucleic acid probe fixed to the surface of the bead, enzyme substrate) stored in the reservoirs sequentially from the first reservoir, the second reservoir and the third reservoir, and so on (see para 0079, para 0111, para 0114-0115 and para 0120). Examples also include sonication process where beads are mixing with the sample on the swab head with the reagents and this allows for capture target molecule (para 0071, para 0091). Khattak further teaches that the target molecules can be hybridized with the nucleic acid probe fixed on the beads [For example, Khattak teaches that the liquid reservoir includes agents that facilitate formation of the sandwich complex (i.e. having microbeads/nanoparticles with surface bound affinity molecules such as nucleic acid probe) (0076), and having capture nucleic acid probe on the bead that can hybridize to target nucleic acid (Figure 12) (see para 0077-0079)]. Khattak 
Thus, the teachings of Khattak encompass mixing the test sample with the magnetic microbeads and substrate stored in the reservoirs sequentially from the first reservoir, the second reservoir and the third reservoir, and so on, wherein the target allergen is hybridized with the magnetic microbeads having surface bound nucleic acid probe (e.g. aptamer), forming a plurality of sandwich complexes formed of the target analyte, nucleic acid capture probe, and the magnetic microbeads (e.g. magnetic particles).
With regard to claim 4 method step (d), Khattak teaches initiating a testing protocol in a specialized computer which is configured to detect the sample analysis cartridge (see para 0073 and para 0038).
With regard to claim 4 method step (e), Khattak teaches releasing the contents of the plurality of reservoirs into the analysis channel of the sample analysis cartridge, wherein one or more sensors are disposed on the analysis channel to detect the hybridized target molecules (see para 0095-0101). Examples also include transferring the mixtures from the reservoirs directly to the analysis channel, wherein the mixtures localized over the electrochemical sensor for detection by the electrochemical sensor (see para 0095-0101, para 0124).
 
claim 4 method step (f), Khattak teaches processing and analyzing the detection signals to identify the absence, presence, and/or the quantity of the target molecules in the test sample (para 0079, para 0120, para 0135).
Additionally, Khattak teaches that first reservoir is for sample input and preparation (para 0088 and para 0111, Figure 13 A) and the first phase of the process involves using beads in the solution of the reservoir to capture the target (para 0088). Khattak further teaches using plurality of magnetic microbeads or nanoparticles that can capture antibodies on their surface very specific to target proteins in the test sample (para 0090, Figure 10). Khattak also teaches having plurality of beads in first reservoir in multiplexing that have affinity to certain targets (e.g. through capture DNA probe or other affinity molecules on the surface of beads), and magnetic response (para 0137-0142). Khattak teaches that input components in the reservoir also include microbeads/nanoparticles with surface bound affinity molecules (antibodies, nucleic acid probes etc.), detector agents such as antibodies conjugates to signaling enzymes, labeled nucleic acid probes to which signaling enzyme can bind, and other agents that facilitate formation of the sandwich complex (para 0076-0077) (e.g. hybridization process), as described above.
 Khattak also teaches methods of performing plurality of sandwich complexes of the target molecules from the test sample that bind to both the surface affinity molecules on the surface of magnetic particles and detector agents. For example, multiple microbeads/ nanoparticles having different antibodies or DNA probes of beads, signaling enzyme, detector antibody or nucleic acid that has affinity to another portion of the analyte of interest and a signaling enzyme (e.g. HRP) to form multiple possible 
With regard to claim 4, Khattak does not specifically describe detection of the target allergen in the method. Although Khattak teaches that nucleic aptamers can be used as the affinity units on the surface of beads, Khattak does not particularly teach generating the nucleic acid aptamer sequences (e.g. SED ID NO: 57) that can detect desired allergen and the use of aptamer derived signaling polynucleotides. 
Minteer teaches method and system for measuring analytes in a solution or suspension using a device that includes a housing, a sample chamber, one or more pumps, one or more detectors, one or more stirrers, electrical contacts, a magnetic manipulator and a lid (abstract, claim 14). For example, detection of materials in foods including allergens (para 0002). Minteer also teaches a sample cartridge for a device that measures analytes, the cartridge comprising a first outer compartment, a second outer compartment, and a middle compartment, wherein the first outer compartment and the second outer compartment are interconnected to the middle compartment by channels (abstract). Minteer teaches that the method for measuring analytes in a consumer products including determination of a food products (e.g. allergen testing in foods such as peanut) (para 0037- 0038). Minteer also teaches using magnetic particles 
Regarding the use of aptamer derived signaling polynucleotide, the specification discloses modification of aptamers to be capable of using with developed sensors and using aptamers as core/binding sequences that allow linking to various detectors (see para 21, 25-54). Furthermore, the specification teaches generating aptamer derived signaling polynucleotides (SPNs) comprising core binding nucleic acid sequences (e.g. using shortened modified aptamer with core sequence) which determine high affinity and specificity of SPNs to a target allergen molecule (p 16 para 55-56). Thus, aptamer derived signaling polynucleotides are interpreted encompassing various types of modified aptamers that can bind any particular target and also encompasses nucleic acid (e.g. any compound or substance that comprises polymer of nucleotides) aptamers including DNA, RNA molecules and single stranded nucleic acid sequences aptamers generated via any modification. 
Murata teaches methods of using nucleic acid aptamers for detection of peanut
Furthermore, Murata teaches the method of having binding detection nucleic acid molecule for detecting the binding between the peanut-binding nucleic acid molecule and the peanut allergen in detection sensor (para 0098). Murata teaches examining the binding ability of particular aptamers to peanut allergens (See Example 1, para 0141-0155). Murata further teaches the sensor having labeling substance in linked to the nucleic acid molecule directly or indirectly via a linker (see para 0104-0105). The example of labeling substance includes fluorophores, dyes and enzymes. In addition, Murata teaches that the nucleic acid molecules can be an immobilized nucleic acid molecules on a carrier (e.g. beads) (para 0115).  Thus, Murata teaches synthesis of nucleic acid aptamers that are signaling polynucleotides immobilized on beads to detect allergens from peanuts.  
Claim 4 is also directed to the aptamer derived signaling polynucleotides comprise a core nucleic acid sequence. SEQ ID NO: 57 is elected species.  Murata teaches methods of synthesizing nucleic acid molecule with significant specificity to the peanut allergen (para 0032, para 0057). Murata teaches nucleic acid molecule 
Additionally, Mok also teaches methods of creating aptamer sequences of interest (e.g. Selective Evolution of Ligands by Exponential Enrichment) (see p. 7055 para 3 and p.7056 para 1-2). The process includes generating a DNA library and selecting the sequences and isolating of aptamers (Figure 2).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of detecting molecules of interest using cartridge systems, taught by Khattak, to have included the method of detection of allergens by Minteer, and to have applied the techniques of obtaining aptamer signaling polynucleotide specific for peanut allergen and creating particular nucleic acid sequences that can detect peanut allergen or any molecules of interest, as taught by Murata and Mok. Minteer teaches methods for detection of materials in foods including allergens using cartridge systems. The ordinary artisan would have been motivated to include detection of allergens in the method of Khattak, because Minteer teaches that allergens in foods, such as peanut allergens, can lead to serious consequences (para 0005).  Both Khattak and Minteer teaches methods of detecting target analytes of 
Furthermore, Murata teaches methods of generating and modification of desired nucleic acid molecules (DNA aptamers) that contain a polynucleotide consisting of certain base sequences with signaling agent to detect peanut allergen with a significant specificity. Mok teaches methods of creating aptamer sequences of interest including selecting the sequences and isolating of aptamers. Thus, a person of ordinary skill in the art would have recognized the desirability of synthesizing aptamer derived signaling polynucleotides which bind the target allergen with high specificity and affinity and particular nucleic acid sequences. Given the teachings of Murata and Mok, the ordinary artisan would have been motivated to construct aptamers to detect different peanut allergens, including the aptamer of SEQ ID NO: 57, absent secondary considerations.  
It is obvious to apply the techniques of Murata and Mok to create a desired aptamer comprising a core binding nucleic acid sequence (e.g. SEQ ID NO: 57) which determines high affinity and specificity of signaling polynucleotides to a target allergen molecule or any target molecules, in the methods of Khattak and Minteer, in order to provide the method having a significant specificity to the peanut allergen.
claim 15, claim recites “wherein the nucleic acid sequence of the signaling polynucleotide is conjugated to the surface of the magnetic particle through a streptavidin and biotin interaction”.
Murata teaches a method of designing binding ability of aptamers to peanut allergens including designing a streptavidin immobilized chip and using biotinylated poly (dT) (e.g. biotinylating the 5’ end of 24-mer deoxythmidine), and detecting amount of aptamers immobilized on the sensor chip (p. 10 example 1).  
Mok teaches using biotinylated-aptamer onto streptavidin-coated magnetic beads or nanoparticles to detect biological materials (p.7076 para 1 and see p.7075 para 1). Mok also teaches using aptamer as target capturing and reporting elements (e.g. detecting antigen) (p.7074 para 2, Figure 14). 
With regard to claim 16, which depend from claim 15, Murata teaches detecting the binding between the peanut allergen and the nucleic acid molecules via the fluorescence polarization through using nucleic acid molecule labeled with the labeling substance (e.g. a signaling agent) (see para 0120-00124, para 0134, Example 1). Murata further teaches that detecting through evaluation of the polarization degree of the labeled nucleic acid molecule bound to the peanut allergen (e.g. using labeled complementary strand) (para 0124). Murata teaches observing the binding ability of particular aptamers to peanut allergens with high accuracy (See Example 1, para 0141-0155). Furthermore, Mok teaches uses of fluorescence based aptamer including conjugation of fluorophores onto nucleic acid sequence (p. 7059 para 2, Table 1). Thus, the teachings of Murata and Mok encompass using signaling polypeptides comprising a signaling agent.
claim 17, which depend from claim 16, Murata also teaches that signaling agent is enzyme (e.g. DNAzyme that exhibits a peroxidase-like activity) (para 0101-0103). Murata teaches using enzyme as labeling substance. Murata does not specifically teach the nucleic acid sequence of the signaling polynucleotide that is conjugated to the surface of a magnetic particles. Mok teaches method of using aptamer-dexoyribozyme constructs as biosensors and deoxyribozyme to interact with and cleave its chimeric DNA-RNA substrate in order to produce a fluorescence signal (Figure 12). Furthermore, Mok teaches the method comprising the use of a deoxyribozyme with horseradish peroxidase-like activity (p.7073 para 1, Figure 13). Additionally, Khattak teaches method of using microbead (e.g. magnetic beads) with immobilized nucleic acid capture probe including a biotin labeled- nucleic acid detector probe with a signaling enzyme horseradish peroxidase (HRP) (para 0078-0080, para 0090, Figure 12). Khattak further teaches that using biotin labelled antibody which binds to a portion of the target, antibodies and nucleic acids can both be pre-biotinylated such that a streptavidin conjugated signaling enzyme such as HRP can then bind the biotinylated detector to form a complex (para 0078, para 0080, para 0090). 
With regard to claim 18, Khattak teaches having an enzyme substrate in the second reservoir of the reservoirs in the sample analysis cartridge (para 0111, para 0077-0079, para 0114, para 0124, Figure 13 A). Khattak teaches having first reservoir for sample input and sample preparation (para 0111), and formation of hybridization complex between the affinity reagents on the bead, the target, and the signaling nucleic acid for selective enzyme reaction (para 0079-0080, Figure 12-13). Khattak further teaches using microbeads/nanoparticles having their own affinity (e.g. DNA probes per 
With regard to claim 19, Khattak teaches having a wash solution in the third reservoir of the reservoirs in the sample analysis cartridge and (para 0111, Figure 13 A).
With regard to claims 20-21, Khattak teaches method of formation of sandwich complex (e.g. hybridized mixture) including using the beads from reservoir 1 and providing substrate in reservoir 2 that enzyme needs to create a net flow of electrons in proportion to the amount of target present. This electron flow generated by oxidation/reduction chemistry is measured in electronchemical sensor (para 0095-0099). Khattak teaches that the system opens a valve to allow the content of input/sample preparation reservoir to flow out using microfluidics (capillary flow) to transport beads from reservoir 1 to the sensor, where a magnet underneath to localize these magnetic beads directly to the sensor (para 0095-0099). Khattak teaches method of taking formed sandwich complexes (if target is present) and using the volume of liquid acting as a flow medium in a capillary channel to transport and passively deposit the beads onto the intended sensor (para 0100). 
claim 22, Khattak further teaches the method step of washing away excess signaling enzyme not bound to any beads to remove nonspecific signal and having washing solution in the reservoir 3 (para 0098-0099). Khattak also teaches that wash solution flows out of the reservoir into the analysis channel and removes materials not bout to the target (see para 0098-0099, para 0120).
With regard to claim 23, Khattak teaches that electrochemical sensors have gold on the surface (para 0129). Khattak further teaches performing detection using electrochemical circuit that coverts the current sensed at the working electrode to a voltage using a current-to-voltage op amp scheme that is measured by the analog-to-digital converter, and the actual signal is interpreted and displayed (para 0133).
With regard to claim 25, Khattak teaches method that the reader device further comprises a magnetic field generator and a circuit having a cartridge detection unit, wherein the reader device is coupled to the sample analysis cartridge, the magnetic field generated by the magnetic field generator is aligned with the sensor within the analysis channel of the sample analysis cartridge, and the circuit is electrically coupled to the sensors within the analysis channel (para 0041, Figure 5).
Thus, Khattak teaches limitations of claims 18-23 and 25.
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Khattak, with the methods of Minteer, Murata and Mok. Murata and Mok teaches the methods of generating and using nucleic acid signaling polynucleotide conjugated to magnetic particle via streptavidin and biotin action. Khattak teaches method of detecting target analyte via microbeads or nanoparticles having their own affinity to the analyte of interest (e.g. .
Response to Argument
10.	The response traverses the rejection on pages 10-11 of the remarks mailed 01/25/2021. 
The response asserts that “the Action fails to establish that any of the sequences taught or disclosed in Murata would have led a person skilled in the art to the aptamer derived signaling polynucleotide core sequences as claimed, including the presently elected species of SEQ ID NO: 57. There is no showing that any of the sequences disclosed in Murata (SEQ ID NOs. 1-15) is similar to any of the presently claimed sequences”.

The response has been thoroughly reviewed but not found persuasive. As described above, it is obvious that the ordinary artisan art would have been taught by the cited prior art to create any aptamer derived signaling polynucleotide core sequences including SEQ ID NO: 57, as follows: 
Murata teaches methods of synthesizing nucleic acid molecules that have a significant specificity to the peanut allergen (para 0032, para 0057), and consist at least one polynucleotide from a group of polynucleotides [e.g. developing nucleic acid molecules that have specific base polynucleotide sequences (i.e. aptamers) that can be used to detect allergens] (see above, and para 0036-0038, para 0057-0060, claim 9).
Mok teaches methods of creating aptamer sequences of interest. For example, synthesis of aptamers via Selective Evolution of Ligands by Exponential Enrichment (SELEX) method (see p. 7055 para 3 through p.7057 para 2, Figure 2). 
Accordingly, the rejections is maintained and the rejection is modified to the claims as necessitated by amendment.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634